UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2319


BISMARK KWAKU TORKORNOO,

                    Plaintiff - Appellant,

             v.

NINA HELWIG, Esq.; JOHN MONAHAN, Esq.; MARY TORKORNOO;
JACQUELINE NGOLE, Esq.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:15-cv-02652-TDC)


Submitted: April 27, 2018                                         Decided: May 16, 2018


Before KEENAN, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bismark Kwaku Torkornoo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bismark Kwaku Torkornoo appeals the district court’s order denying relief on his

civil complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Torkornoo v. Helwig, No. 8:15-cv-

02652-TDC (D. Md., Oct. 27, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2